
	
		I
		111th CONGRESS
		2d Session
		H. R. 6353
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Latta (for
			 himself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  assist municipalities that would experience a significant hardship raising the
		  revenue necessary to finance projects and activities for the construction of
		  wastewater treatment works, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Water Affordability Act of
			 2010.
		2.Capitalization
			 grant agreementsSection
			 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) is
			 amended—
			(1)by striking
			 and at the end of paragraph (9);
			(2)by striking the
			 period at the end of paragraph (10) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(11)the State will
				use at least 15 percent of the amount of each capitalization grant received by
				the State under this title after September 30, 2011, to provide assistance to
				municipalities of fewer than 10,000 individuals that meet the affordability
				criteria established by the State under section 603(i)(2) for activities
				included on the State’s priority list established under section 603(g), to the
				extent that there are sufficient applications for such
				assistance.
					.
			3.Water pollution
			 control revolving loan funds
			(a)Extended
			 Repayment PeriodSection 603(d)(1) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383(d)(1)) is amended—
				(1)in subparagraph
			 (A) by striking 20 years and inserting the lesser of 30
			 years or the design life of the project to be financed with the proceeds of the
			 loan; and
				(2)in subparagraph
			 (B) by striking not later than 20 years after project completion
			 and inserting upon the expiration of the term of the
			 loan.
				(b)Additional
			 SubsidizationSection 603 of such Act (33 U.S.C. 1383) is amended
			 by adding at the end the following:
				
					(i)Additional
				Subsidization
						(1)In
				generalIn any case in which a State provides assistance to a
				municipality or intermunicipal, interstate, or State agency under subsection
				(d), the State may provide additional subsidization, including forgiveness of
				principal and negative interest loans to benefit a municipality that—
							(A)meets the State’s
				affordability criteria established under paragraph (2); or
							(B)does not meet the
				State’s affordability criteria if the recipient—
								(i)seeks additional
				subsidization to benefit individual ratepayers in the residential user rate
				class;
								(ii)demonstrates to
				the State that such ratepayers will experience a significant hardship from the
				increase in rates necessary to finance the project or activity for which
				assistance is sought; and
								(iii)ensures, as part
				of an assistance agreement between the State and the recipient, that the
				additional subsidization provided under this paragraph is directed through a
				user charge rate system (or other appropriate method) to such ratepayers;
				or
								(2)Affordability
				criteria
							(A)EstablishmentOn or before September 30, 2011, and after
				providing notice and an opportunity for public comment, a State shall establish
				affordability criteria to assist in identifying municipalities that would
				experience a significant hardship raising the revenue necessary to finance a
				project or activity eligible for assistance under section 603(c)(1) if
				additional subsidization is not provided. Such criteria shall be based on
				income data, population trends, and other data determined relevant by the
				State, including whether the project or activity is to be carried out in an
				economically distressed area, as described in section 301 of the Public Works
				and Economic Development Act of 1965 (42 U.S.C. 3161).
							(B)Existing
				criteriaIf a State has previously established, after providing
				notice and an opportunity for public comment, affordability criteria that meet
				the requirements of subparagraph (A), the State may use the criteria for the
				purposes of this subsection. For purposes of this Act, any such criteria shall
				be treated as affordability criteria established under this paragraph.
							(C)Information to
				assist statesThe Administrator may publish information to assist
				States in establishing affordability criteria under subparagraph (A).
							(3)LimitationThe
				total amount of additional subsidization provided under this subsection by a
				State may not exceed 30 percent of the total amount of capitalization grants
				received by the State under this title in fiscal years beginning after
				September 30,
				2011.
						.
			4.Updating of
			 guidance
			(a)DefinitionsIn
			 this section, the following definitions apply:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)AffordabilityThe
			 term affordability means, with respect to payment of a utility
			 bill, a measure of whether an individual customer or household can pay the bill
			 without undue hardship or unreasonable sacrifice in the essential lifestyle or
			 spending patterns of the individual or household, as determined by the
			 Administrator.
				(3)Financial
			 capabilityThe term financial capability means the
			 financial capability of a community to make investments necessary to make water
			 quality-related improvements, taking into consideration the criteria described
			 in subsection (b)(2)(A).
				(4)GuidanceThe
			 term guidance means the guidance published by the Administrator
			 entitled Combined Sewer Overflows—Guidance for Financial Capability
			 Assessment and Schedule Development and dated February 1997, as
			 applicable to combined sewer overflows and sanitary sewer overflows.
				(b)Updating
				(1)In
			 generalNot later than one year after the date of enactment of
			 this Act, the Administrator shall update the guidance to ensure that the
			 evaluations by the Administrator of financial capability assessment and
			 schedule development meet the criteria described in paragraph (2).
				(2)CriteriaThe
			 criteria described in this paragraph are that, under the updated
			 guidance—
					(A)in assessing the
			 financial capability of a community—
						(i)greater emphasis
			 should be placed on local economic conditions;
						(ii)for
			 regional systems, consideration should be given to the economic conditions of
			 political jurisdictions and significant demographic groups within each
			 region;
						(iii)prescriptive
			 formulas for use in calculating financial capability and thresholds for
			 expenditure should not be considered to be the only indicator of the financial
			 capability of a community;
						(iv)site-specific
			 local conditions should be taken into consideration in analyzing financial
			 capability;
						(v)a
			 single measure of financial capability or affordability (such as median
			 household income) should be viewed in the context of other economic measures,
			 rather than as a threshold to be achieved; and
						(vi)(I)consideration should be
			 given to the economic outlook of a community, including the potential impact of
			 program requirements over time, in the development of implementation schedules;
			 and
							(II)the assessment should take into
			 consideration other essential community investments relating to water quality
			 improvements;
							(B)with respect to
			 the timing of implementation of water quality-related improvements—
						(i)environmental
			 improvement implementation schedules should be structured to mitigate the
			 potential adverse impact on distressed populations resulting from the costs of
			 the improvements; and
						(ii)implementation
			 schedules should reflect local community financial conditions and economic
			 impacts;
						(C)with respect to
			 implementation of methodologies—
						(i)a
			 determination of local financial capability may be achieved through an
			 evaluation of an array of factors the relative importance of which may vary
			 across regions and localities; and
						(ii)an
			 appropriate methodology should give consideration to such various factors as
			 are appropriate to recognize the prevailing and projected economic concerns in
			 a community; and
						(D)the residential
			 indicator should be revised to include—
						(i)a
			 consideration of costs imposed upon ratepayers for essential utilities;
						(ii)increased
			 consideration and quantification of local community-imposed costs in regional
			 systems;
						(iii)a
			 mechanism to assess impacts on communities with disparate economic conditions
			 throughout the entire service area of a utility;
						(iv)a
			 consideration of the industrial and population trends of a community;
						(v)recognition
			 that—
							(I)the median
			 household income of a service area reflects a numerical median rather than the
			 distribution of incomes within the service area; and
							(II)more representative methods of determining
			 affordability, such as shelter costs, essential utility payments, State
			 affordability criteria, and State and local tax efforts, should be
			 considered;
							(vi)a
			 consideration of low-income ratepayer percentages; and
						(vii)impacts relating
			 to program delivery, such as water quality infrastructure market saturation and
			 program management.
						(3)ImplementationThe
			 updated guidance should indicate that, in a case in which a previously approved
			 long-term control plan or associated enforceable agreement allows for
			 modification of the plan or terms of the agreement (including financial
			 capability considerations), and all parties are in agreement that a change is
			 needed or that the plan or agreement contains a reopener provision to address
			 changes in the economic or financial status of the community since the
			 effective date of the plan or agreement, reconsideration and modification of
			 financial capability determinations and implementation schedules based on the
			 criteria described in paragraph (2) is appropriate.
				(c)Publication and
			 submissionUpon completion of the updating of guidance under
			 subsection (b), the Administrator shall publish in the Federal Register and
			 submit to the Committee on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 the updated guidance.
			
